

116 HR 6895 IH: Buzz Off Act
U.S. House of Representatives
2020-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6895IN THE HOUSE OF REPRESENTATIVESMay 15, 2020Mr. Biggs introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo prevent agencies from using unmanned aerial vehicles to conduct surveillance of United States citizens, and for other purposes.1.Short titleThis Act may be cited as the Buzz Off Act. 2.Prohibiting use of unmanned aerial vehicles(a)SurveillanceA Federal law enforcement agency may not use an unmanned aerial vehicle to intentionally conduct surveillance of, gather evidence or collect information about, or photographically or electronically record a specifically targeted United States citizen or the specifically targeted private property of a United States citizen.(b)ExceptionNotwithstanding subsection (a), a Federal law enforcement agency may use an unmanned aerial vehicle to photograph, or otherwise record a United States citizen for the purposes of publishing or otherwise publicly disseminating such photograph or recording if the agency obtains the written consent of such United States citizen.(c)ApplicabilitySubsection (a) shall not apply in the case that—(1)the President, acting through the Secretary of Homeland Security, authorizes use of an unmanned aerial vehicle to conduct surveillance if the Secretary certifies in writing under oath that the surveillance is necessary to counter a high risk of a terrorist attack by a specific individual or organization; or(2)the head of a Federal law enforcement agency first obtains a search warrant signed by a judge authorizing the use of an unmanned aerial vehicle.